                             UNITED STATES DISTRICT COURT
                                DISTRICT OF NEW MEXICO

ERIC D. AYERS,

       Plaintiff,

v.                                                                       Civ. No. 18-1015 MV/GJF

MAXWELL H. PINES, et al.,

       Defendants.

           ORDER DENYING MOTION FOR APPOINTMENT OF COUNSEL

       THIS MATTER is before the Court on the Plaintiff’s “Motion for Appointment of

Attorney” (“Motion”) [ECF No. 3]. The Court will deny the Motion. There is no right to

appointment of counsel in a civil rights case. Instead, the decision whether to appoint counsel rests

in the sound discretion of the Court. Beaudry v. Corrections Corp. of America, 331 F.3d 1164,

1169 (10th Cir. 2003); MacCuish v. United States, 844 F.2d 733, 735 (10th Cir. 1988). In making

that determination, the district court should consider the merits of the litigant’s claims, the nature

and complexity of the factual and legal issues, and the litigant’s ability to investigate the facts and

to present his claims. Hill v. SmithKline Beecham Corp., 393 F.3d 1111, 1115 (10th Cir. 2004).

The Court has reviewed the Complaint in light of the foregoing factors. Plaintiff Ayers appears to

understand the issues in the case and to be representing himself in an intelligent and capable

manner. See Lucero v. Gunter, 52 F.3d 874, 878 (10th Cir. 1995). Accordingly, the Court will

deny the Motion.

       IT IS ORDERED that the Motion filed by Plaintiff Eric D. Ayers [ECF No. 3] is

DENIED.




                                                  1
IT IS SO ORDERED.




                    ________________________________________
                    THE HONORABLE GREGORY J. FOURATT
                    UNITED STATES MAGISTRATE JUDGE




                      2
